— Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered February 8, 2002, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a five-count indictment, defendant pleaded guilty to the crime of burglary in the second degree and waived his right to appeal. Defendant was sentenced as a second felony offender to a sentence of eight years and five years of postrelease *902supervision. Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.